    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 1 of 16. PageID #: 3374




                        IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DIGITAL MEDIA SOLUTIONS, LLC,                  )
                Plaintiff,                     )
v.                                             )       Case No. 1:19-cv-145
                                               )
SOUTH UNIVERSITY                               )       JUDGE DAN AARON POLSTER
OF OHIO, LLC, et al.,                          )       MAGISTRATE JUDGE
                    Defendants.                )       THOMAS M. PARKER

 UNITED STATES’ STATEMENT OF INTEREST CONCERNING ORDER TO SHOW
          CAUSE WHY RECEIVERSHIP SHOULD NOT BE VACATED

       The United States respectfully submits this Statement of Interest, pursuant to 28 U.S.C.

§ 517, 1 to set forth its interests with respect to this matter and as regards orders entered by the

Court on March 6 and March 8, 2019, including the Order to Show Cause (ECF No. 111)

(“Show Cause Order”) why the January 18, 2019 receivership order (ECF No. 8, as amended by

ECF No. 14) (“Receivership Order”) should not be vacated. 2



       1
           Title 28, Section 517 of the United States Code provides that “[t]he Solicitor General, or
any officer of the Department of Justice, may be sent by the Attorney General to any State or
district in the United States to attend to the interests of the United States in a suit pending in a
court of the United States, or in a court of a State, or to attend to any other interest of the United
States.” The United States sets forth its interests in cases to which it is not a party when it deems
it appropriate to do so, and sometimes courts invite the United States to participate in
proceedings to which it is not a party by the filing of such Statements of Interest. The filing of a
Statement of Interest pursuant to this authority does not constitute intervention by the United
States or make the United States a party to the litigation.
       2
          Those orders do not compel conduct of the Department of Education, which is not a
party before the Court in this case. There are procedures by which information may be sought
from federal agencies for purposes of litigation where the United States is not a party to the
litigation. Notably, Congress has provided an avenue for obtaining information from federal
officials in situations in which a federal agency is not a party. See 5 U.S.C. § 301 (“[T]he head
    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 2 of 16. PageID #: 3375



                    STATUTORY AND REGULATORY BACKGROUND

       Title IV of the Higher Education Act (“HEA”) establishes federal student financial aid

programs through which the government forwards student loan proceeds to eligible higher

education institutions. See 20 U.S.C. § 1070(a). To be eligible, an institution must meet the

HEA Title IV definition of “institution of higher education.” Id. §§ 1001, 1002. To participate

in Title IV programs, an institution must establish, inter alia, that it is authorized to operate in

the state in which it is located; that it is accredited by a recognized accrediting agency; and that it

is administratively capable and financially responsible. See id. § 1099c(a). To demonstrate

financial responsibility, an institution must meet certain specified financial obligations and

regulatory measures. See 34 C.F.R. §§ 668.171-668.173.

       A school that wishes to participate in a Title IV program may enter into a program

participation agreement with the United States Department of Education (“Education”). See 20

U.S.C. § 1094(a). Under the participation agreement, the institution is approved as a fiduciary to

draw down its students’ federal financial aid, which is then disbursed to the institution and to the

students. See 34 C.F.R. § 668.82. To comply with the terms of their participation agreements,




of an executive department . . . may prescribe regulations for the government of his department,
the conduct of its employees, the distribution and performance of its business, and the custody,
use and preservation of its records, papers and property.”). Pursuant to this statute, a federal
agency may establish procedures for responding to non-party subpoenas or demands for
testimony. And the Supreme Court has long recognized the authority of federal agencies to
regulate the disclosure of information by their employees. See United States ex rel. Touhy v.
Ragen, 340 US. 462 (1951). In Touhy, the Court held that a federal employee could not be held
in contempt for refusing to produce subpoenaed documents, where his refusal was based on
regulations prohibiting the disclosure of official information without prior authorization. Id. at
468. The Department of Education has promulgated Touhy regulations that specify the
appropriate circumstances under which testimony may be obtained from its employees upon
proper authorization. See 34 C.F.R. §§ 8.1-8.4. But those procedures have not been
appropriately invoked or applied here for the purpose of obtaining testimony from the
Department of Education in this proceeding.
                                                   2
    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 3 of 16. PageID #: 3376



school owners must comply with the eligibility requirements and adhere to the Title IV statute

and associated regulations.

       The decision to open schools, buy schools, sell schools, or close schools is within the

independent business judgment of the school itself. Education does not control these decisions.

But if a school closes or changes ownership, a program participation agreement automatically

terminates. 34 C.F.R. § 668.14(g). The participation agreement also ends if an institution loses

state approval, accreditation, or if the owner files for bankruptcy. See 20 U.S.C. §§ 1001, 1002,

1094; 34 C.F.R. § 600.40; 34 C.F.R. § 668.14; 34 C.F.R. § 668.26; 34 C.F.R. § 600.7(a)(2). If

an institution’s ownership changes and the new owner wishes to continue participating in federal

student aid programs, the new owner must submit an application to Education demonstrating that

the institution meets all applicable standards. See 34 C.F.R. § 600.20(g)-(h); 34 C.F.R.

§ 600.31(a).

       In the event that an institution ceases operations or faces possible loss of its licensure,

accreditation, or certification, the institution must, inter alia, submit a teach-out plan specifying

how students will be able to complete their degrees. See 34 C.F.R. § 668.14(b)(31). 3



       3
          If a school closes, students who do not participate in a teach out or do not complete their
program of study at another institution may be entitled to closed school loan discharges. 20
U.S.C. § 1087(c)(1); 34 C.F.R. § 685.214(a). Under Title IV, Education has a right to recover
closed-school discharges from the closed institution. See 20 U.S.C. §§ 1087(c)(1) (requiring
Secretary of Education to “pursue any claim available to [discharged borrower for student loan]
against the institution”) and 1087(c)(2) (“A borrower whose loan has been discharged pursuant
to this subsection shall be deemed to have assigned to the United States the right to a loan refund
up to the amount discharged against the institution and its affiliates and principals.”); 34 C.F.R.
§ 685.214(e)(1) (providing that upon Education’s discharge of a borrower’s loan, “the borrower
is deemed to have assigned to and relinquished in favor of the Secretary [of Education] any right
to a loan refund (up to the amount discharged) that the borrower (or student) may have by
contract or applicable law with respect to the loan or the enrollment agreement for the program
for which the loan was received, against the school”); College of Visual Arts, 2015 WL 6396241,
at *8 (Dep’t of Educ., Office of Hearings and Appeals, July 20, 2015) (holding, based on 20


                                                  3
      Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 4 of 16. PageID #: 3377



                     FACTUAL AND PROCEDURAL BACKGROUND

        Defendants South University of Ohio, LLC; DCEH Education Holdings, LLC; and

Argosy Education Group, LLC (collectively, “Dream Center”) own or operate higher education

institutions that receive Title IV funds. ECF No. 1 (“Complaint” or “Compl.”) ¶¶ 4-6, 37. On

January 18, 2019, Plaintiff Digital Media Solutions, LLC (“DMS”), a trade creditor, alleged that

Dream Center owes DMS approximately $250,000 for services DMS performed on Dream

Center’s behalf (principally, seeking out prospective students for Dream Center-affiliated

schools). Id. ¶¶ 13-18. DMS claimed that Dream Center-affiliated schools were struggling

economically and on the precipice of bankruptcy, and that appointment of a receiver would

protect students and creditors by preserving value that exceeds what would be available in a

bankruptcy. Id. ¶ 37. Along with the Complaint, DMS simultaneously filed an emergency

motion seeking the appointment of a receiver to “protect thousands of students . . . as well as

[DMS] and hundreds of other trade creditors.” ECF No. 3 (“Motion to Appoint a Receiver”), at

12.

        On the same day that DMS filed the Complaint and the Motion to Appoint a Receiver,

Dream Center admitted to all of the material allegations therein, ECF No. 6 (“Answer”) ¶¶ 1-4,

and consented to appointment of a receiver. ECF No. 7. Also on January 18, 2019, the Court

issued the Receivership Order, appointed a receiver, Mark Dottore (“Receiver”), and enjoined

certain entities. See Receivership Order ¶¶ 1, 10-11. The Receivership Order authorized the

Receiver “to take possession of and control of all of the real and personal property arising out of,

or pertaining to” Dream Center “in a Receivership Estate,” and further “enjoined and stayed”

certain creditors “from commencing or continuing any action at law or suit or proceeding in


U.S.C. §§ 1087(c) and 1099c(e)(1)(B), that Education has a direct claim to recover closed-school
discharges).
                                                 4
    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 5 of 16. PageID #: 3378



equity to foreclose any lien or enforce any claim against the Property, or its Books and Records

or Property, or against the Receiver, in any court.” Receivership Order ¶¶ 1-2, 10.

        In a February 27, 2019 letter, Education denied a request from Argosy University

(“Argosy”) for approval of a change in ownership or structure resulting in a change of control.

See Letter from Michael J. Frola, Director, Multi-Regional and Foreign Schools Participation

Division, U.S. Department of Education, to Mark Dottore, Dottore Companies, and Randall K.

Barton, Chairman, Dream Center Education Holdings (Feb. 27, 2019), available at

https://studentaid.ed.gov/sa/sites/default/files/argosy-cio-denial-redacted.pdf (the “Denial

Letter”). The Denial Letter states that “[s]ignificant funds were released by [Education] since

mid-January, including after the Receiver was appointed, which should have been used to pay

the existing unpaid credit balances [i.e., ‘student stipends’] owed to [Argosy] students.” Id. at 4.

In the Denial Letter, Education concluded that Argosy had not met required standards of

financial responsibility or administrative capability. Id. at 2-6.

        As explained in the Denial Letter, subject to limited exceptions Education may not

distribute additional federal student aid funds (including for student stipends) to affected Argosy

institutions.

        An associated announcement on Education’s website explains that an Argosy student

                may be eligible for a 100-percent discharge of [his or her] Direct
                Loans, Federal Family Education Loan (FFEL) Program Loans, or
                Federal Perkins Loans . . . taken for [the student’s school] program
                under either of the[] [following two] circumstances:

                   •   [The student’s] school closed while [the student was]
                       enrolled, and [the student] didn’t complete [his or her]
                       program because of the closure. If [the student was] on an
                       approved leave of absence, [he or she is] considered to
                       have been enrolled at the school.




                                                  5
    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 6 of 16. PageID #: 3379



                   •   [The student’s] school closed within 120 days after [he or
                       she] withdrew.

Important Information about Argosy University and The Art Institutes, Federal Student Aid: An

Office of the U.S. Department of Education (updated March 6, 2019),

https://studentaid.ed.gov/sa/about/announcements/dream-center#credit-balance-refunds. This

announcement provides further details about discharge of student obligations and other

alternatives, including transfer.

                                          STATEMENT

                  THE RECEIVERSHIP ORDER SHOULD BE VACATED

        “The district court possesses a broad range of discretion in deciding whether or not to

terminate an equity receivership.” SEC v. An-Car Oil Co., 604 F.2d 114, 119 (1st Cir. 1979); see

generally 65 Am. Jur. 2d Receivers § 146 (Feb. 2019 update) (“The decision on whether to

terminate a receivership turns on the facts and circumstances of each case.”). “In determining

whether to continue a receivership or discharge the receiver, the court will consider the rights

and interests of all parties concerned” and “a receivership should be dismissed when the reason

for the receivership ceases to exist.” Id. “A receivership should not be the means of continuing

an enterprise that does not show evident signs of working out for the benefit of the creditors.”

Jones v. Vill. of Proctorville, Ohio, 290 F.2d 49, 50 (6th Cir. 1961).

       A.      DMC’s and Dream Center’s Pleadings Suggest the Absence of a
               Controversy, Without Which This Court Would Lack Subject Matter
               Jurisdiction

       The content and filing circumstances of DMS’s Complaint (ECF No. 1) and Dream

Center’s Answer (ECF No. 6) suggest that an actual controversy between them may not exist.

Except for inconsequential allegations in two of the Complaint’s 39 paragraphs, Dream Center




                                                 6
    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 7 of 16. PageID #: 3380



admitted every allegation of the Complaint in its two-page Answer. 4 Moreover, Dream Center

both answered the Complaint and consented to the motion seeking a receiver on the same day

that the Complaint and motion were filed.

       A plaintiff seeking “to invoke the jurisdiction of the federal courts must satisfy the

threshold requirement imposed by Article III of the Constitution by alleging an actual case or

controversy.” City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983) (citation omitted). “[T]o be

justiciable, a controversy ‘must be such that it can presently be litigated and decided and not

hypothetical, conjectural, conditional or based upon the possibility of a factual situation that may

never develop.’” Stotts v. Pierson, 976 F. Supp. 2d 948, 974 (S.D. Ohio 2013) (quoting Hillard

v. First Fin. Ins. Co., 968 F.2d 1214, 1992 WL 164998, at *2 (6th Cir. 1992) (unpublished)). The

dispute must be “definite and concrete, touching the legal relations of parties having adverse

legal interests”; it must be “real and substantial”; and it must “admi[t] of specific relief through a

decree of a conclusive character, as distinguished from an opinion advising what the law would

be upon a hypothetical state of facts.” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 127

(2007) (internal quotation marks and citation omitted). In addition, “[a] district court shall not

have jurisdiction of a civil action in which any party, by assignment or otherwise, has been

improperly or collusively made or joined to invoke the jurisdiction of such court.” 28 U.S.C.

§ 1359; see Nolan v. Boeing Co., 919 F.2d 1058, 1067 (5th Cir. 1990) (explaining that this

section “is designed to prevent the litigation of claims in federal court by suitors who by sham,




       4
         Dream Center denied for lack of information sufficient to form a belief that DMS
“[was] founded by a team of lifelong athletes,” Compl. ¶ 1, “specializes in helping its clients
accelerate their growth by deploying diversified and data-driven digital media customer
acquisition solutions,” id., and “is a Delaware limited liability company” whose members are
three specified entities organized under Delaware law with principal places of business in New
York and Toronto, Ontario. Id. ¶ 3.
                                                  7
    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 8 of 16. PageID #: 3381



pretense, or other fiction acquire a spurious status that would allow them to invoke the limited

jurisdiction of the federal courts.”).

        In similar circumstances, where plaintiffs and defendants have brought prepackaged

complaints, answers, and motions, courts have questioned their jurisdiction. In Georgine v.

Amchem Prods., Inc., 83 F.3d 610, 619-20 (3d Cir. 1996), a large group of tort plaintiffs reached

an agreement with tortfeasor defendants before both groups filed—on the same day—a

complaint, answer, and joint motion seeking conditional class certification for purposes of

obtaining judicial approval of a stipulated settlement. The court explained that the presentation

of the suit and settlement “in one package” gave it “serious doubts” as to the “existence

of justiciability and subject matter jurisdiction,” but ultimately did not reach the issue because

class certification was inappropriate in any event. Id at 617, 622-23; see also Moore v.

Charlotte-Mecklenburg Bd. of Ed., 402 U.S. 47, 48 (1971) (holding that where “both litigants

desire precisely the same result . . . . [t]here is . . . no case or controversy within the meaning of

Art. III of the Constitution”); Carlough v. Amchem Prods., Inc., 834 F. Supp. 1437, 1462 (E.D.

Pa. 1993) (“[I]f two litigants commence a suit with the same goals in mind, no controversy exists

to give the district court jurisdiction.” (internal quotation marks and citation omitted)).

        Here, as explained above, no justiciable controversy appears to exist between the named

parties in this litigation. The complaint, answer, motion seeking appointment of a receiver, and

response to the motion seeking appointment of a receiver were filed on the same day. ECF Nos.

1, 2, 6, 7. DMS’s motion seeking appointment of the receiver also contains identical language to

a declaration Dream Center filed later the same day. Compare, e.g., Motion to Appoint a

Receiver, at 4 (“If allowed to proceed in an orderly fashion, the Universities will follow the

teach-out protocols to end operations at the Teach-out Schools . . . .”), with ECF No. 7-1, at ¶ 12



                                                   8
    Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 9 of 16. PageID #: 3382



(declaration in support of Dream Center’s response to Motion to Appoint a Receiver) (“If

allowed to proceed in an orderly fashion through receivership, the Universities will follow the

teach-out protocols to end operations at the Teach-out Schools . . . .”). The parties to this

litigation do not appear to be truly adverse, and, in the absence of a justiciable case or

controversy, the Court lacks subject matter jurisdiction.

       B.      Parties in Interest May Protect Their Respective Interests in Bankruptcy
               Proceedings

       Remedies superior to the Receivership Order appear to be readily available to deal with

the claims being litigated in this case, including the claims of Dream Center’s students. As

further explained below, the Congressionally-enacted Bankruptcy Code provides a simple

structure under which the rights of Dream Center and its creditors could be pursued, and priority

of creditors determined. This structure, carefully crafted by Congress, appears superior under the

circumstances to continuation of the Receivership Order. And if parties in interest choose not to

file a bankruptcy case, vacating the Receivership Order would free them to pursue their rights in

individual actions in forums with jurisdiction over the disputes. That alternative also coheres

with applicable law.

               1.      Because Dream Center Is Financially Distressed, Bankruptcy
                       Provides a Superior Alternative for Resolving the Competing Claims
                       of DMS, Students and Other Creditors (Including Intervenors)

       The Bankruptcy Code provides clear statutory guidance. As the Supreme Court recently

explained, “[f]iling for [c]hapter 11 bankruptcy has several relevant legal consequences.”

       •    First, an estate is created comprising all property of the debtor.

       •    Second, a fiduciary is installed to manage the estate in the interest of the

            creditors[, who] may operate the [debtor’s] business, . . . and perform certain




                                                  9
   Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 10 of 16. PageID #: 3383



           bankruptcy-related functions, such as seeking to recover for the estate

           preferential or fraudulent transfers made to other persons . . . .

       •   Third, an “automatic stay” of all collection proceedings against the debtor

           takes effect.

       Czyzewski v. Jevic Holding Corp., 137 S. Ct. 973, 978-79 (2017) (“Jevic”) (citing, in

sequence, 11 U.S.C. §§ 541(a)(1), 1106, 1107(a), 363(c)(1), 1108 and 362(a)). Chapter 11 of the

Bankruptcy Code thus “strikes a balance between a debtor’s interest in reorganizing and

restructuring its debts and the creditors’ interest in maximizing the value of the bankruptcy

estate.” Fla. Dep’t of Revenue v. Piccadilly Cafeterias, Inc., 554 U.S. 33, 51 (2008).

       The Bankruptcy “Code also sets forth a basic system of priority, which ordinarily

determines the order in which the bankruptcy court will distribute assets of the estate.” Jevic,

137 S. Ct. at 979; see In re Mansfield Tire & Rubber Co., 942 F.2d 1055, 1059 (6th Cir. 1991);

see also 11 U.S.C. § 507 (setting priorities among unsecured creditors). Bankruptcy courts are

familiar with implementing this Congressionally-mandated payment prioritization.

       The Receivership Order, while containing some paragraphs analogous to Bankruptcy

Code provisions, does not provide an adequate substitute for a bankruptcy case. The

Receivership Order, for example, does not address the priority in which creditors’ claims will be

paid. This point seems especially salient for Dream Center as a result of Argosy’s loss of Title

IV funds. The Receiver appears poised to attempt liquidation of the receivership estate’s assets,

and “[t]he proper forum for liquidation [is] . . . the bankruptcy court.” SEC v. Am. Bd. of Trade,

Inc., 830 F.2d 431, 436-38 (2d Cir. 1987). In SEC, the Second Circuit noted that through a

receivership, the district court had “taken upon itself the burden of processing proof-of-claim

forms filed by thousands of noteholders and other creditors, of setting priorities among classes of



                                                 10
   Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 11 of 16. PageID #: 3384



creditors, and of administering sales of real property, all without the aid of either the experience

of a bankruptcy judge or the guidance of the bankruptcy code.” Id. at 438. These “functions

undertaken by the district court . . . demonstrate the wisdom of not using a receivership as a

substitute for bankruptcy.” Id. at 437. Put simply, “[a] receivership is not a substitute for

bankruptcy proceedings.” Fed. Nat’l Mortg. Ass’n v. Olympia Mortg. Corp., No. 04-CV-4971,

2005 WL 2205335, at *2 (E.D.N.Y. Sept. 9, 2005) (citing id.).

       The Receivership Order also deprives Dream Center’s creditors of other Bankruptcy

Code protections. For example, under the Bankruptcy Code, a debtor would be required to

schedule undisputed, non-contingent and liquidated creditors’ claims, and generally, if not

contested, these would be paid without creditor action to the extent the bankruptcy estate

contained sufficient assets. See 11 U.S.C. § 502; Fed. Bankr. R. 3003(b). The Bankruptcy Code

also permits creditors under specified conditions to commence involuntary bankruptcy cases. 11

U.S.C. § 303. By contrast, under the Receivership Order, Dream Center’s creditors lack these

protections. In these and many other ways, the Bankruptcy Code provides a forum for efficiently

sorting out a financially troubled entity’s debts and financial affairs, while accommodating the

rights and interests of the entity’s creditors. See Thermo Credit, LLC v. DCA Servs., Inc., No.

17-4207, 2018 WL 5503337, at *8 (6th Cir. Oct. 29, 2018) (recognizing that a bankruptcy court

is “the standard forum to resolve disputes between creditors”).

       This action’s numerous intervention petitions confirm that bankruptcy offers a superior

procedural vehicle for addressing creditor claims. E.g., ECF Nos. 42, 45, 77, 88, 102. An

orderly bankruptcy would eliminate the uncertainty expressed by creditors and other intervenors

in this case about what rules apply to their claims. See SEC v. Lincoln Thrift Ass’n, 577 F.2d

600, 606 (9th Cir. 1978) (recognizing that liquidation of a corporation in receivership “may more



                                                 11
   Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 12 of 16. PageID #: 3385



properly be the subject of a bankruptcy proceeding,” and that “the district court should, at an

early stage in the liquidation, set forth in express terms the justification for retaining its equity

jurisdiction, indicating why the exercise of its jurisdiction is preferable to a liquidation in

bankruptcy court”; recognizing also that in “true bankruptcy, procedures are better geared for

creditors and depositors to give them a day in court and protect their rights”); In re Kreisers, Inc.,

112 B.R. 996, 1000 (Bankr. D.S.D. 1990) (“Whether filed by a receiver or other entitled party,

the bankruptcy court is equipped to accept debtors in receivership, just as the bankruptcy court is

empowered to invalidate erroneous receiverships.”).

        One of the central reasons educational institutions prefer receivership to bankruptcy—

protecting enrolled students in a Title IV-qualified school, see Motion to Appoint a Receiver, at

pp. 2-3—no longer applies to Argosy because Education already has determined that these

Dream Center entities are no longer qualified to receive Title IV funds. See Denial Letter. As

DMS’s motion seeking appointment of a receiver correctly explained, educational institutions

petitioning for bankruptcy cease to be eligible to receive Title IV funding under the HEA. See

20 U.S.C. § 1002(a)(4)(A) (“An institution shall not be considered to meet the definition of an

institution of higher education . . . if . . . the institution, or an affiliate of the institution that has

the power, by contract or ownership interest, to direct or cause the direction of the management

or policies of the institution, has filed for bankruptcy . . . .”). For this reason, educational

institutions or their creditors sometimes seek instead to have a receiver appointed for them. See,

e.g., Educ. Corp. of Am. v. United States Dep’t of Educ., No. 18-CV-01698, 2018 WL 5786077,

at *2 (N.D. Ala. Nov. 5, 2018) (noting that plaintiff “contends that it cannot seek protection by ‘a

traditional bankruptcy filing’ from these lawsuits because, under the HEA, a bankruptcy filing

disqualifies an institution from participating in Title IV funding programs”). But here, given that



                                                     12
   Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 13 of 16. PageID #: 3386



Argosy schools are disqualified from receiving Title IV funds, there is no consequential

distinction between receivership and bankruptcy, at least for purposes of Argosy.

               2.      In Bankruptcy, an Orderly Disposition of Dream Center’s Assets
                       Could Occur to Make Payments Toward Creditors’ Claims (Including
                       Those of Students)

       The Bankruptcy Code protects the rights of stakeholders and assures that similarly

situated stakeholders receive similar treatment. In cases under Chapter 11, for example,

reorganization plans may “provide for the sale of all or substantially all of the property of the

estate, and the distribution of the proceeds of such sale among holders of claims or

interests . . . .” 11 U.S.C. § 1123(b)(4). Plans also may “provide for the assumption, rejection,

or assignment of any executory contract or unexpired lease of the debtor not previously rejected

. . . .” 11 U.S.C. § 1123(b)(2). Even before a reorganization plan is confirmed, particular assets

may be sold and the proceeds placed into the estate for later distribution. See 11 U.S.C. § 363.

Non-residential leases are deemed rejected if not assumed within a defined period, and in the

meantime, the debtor must perform under the leases. 11 U.S.C. § 365(d).

       These statutory mechanisms have been used for resolving claims, including student

claims, against financially troubled educational institutions dependent on HEA title IV funding.

In In re Corinthian Colleges, Inc., No. 15-10952 (Bankr. D. Del.), operators of a large network

of for-profit post-secondary education schools had participated in Title IV grant and loan

programs. Under their confirmed reorganization plan, certain estate assets were placed in a

liquidation trust to pay specified claims and a separate trust was created for paying claims of

their students and certain governmental claims. In re Corinthian Colleges, Inc., No. 15-10952,

Order Confirming Third Amended and Modified Combined Disclosure Statement and Chapter

11 Plan of Liquidation, ECF No. 913 (Bankr. D. Del. Aug. 28, 2015). Likewise, in In re ITT

Educational Services, Inc., No. 16-07207-JMC-7A (Bankr. S.D. Ind.), a large network of for-
                                                 13
   Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 14 of 16. PageID #: 3387



profit schools operated nationwide is being liquidated under Bankruptcy Code chapter 7.

Students filed a class action complaint against the schools’ chapter 7 trustee, Villalba et al v. ITT

Educational Services, Inc. (In re ITT Educational Services, Inc.), No. 17-50003 (Bankr. S.D.

Ind.), and the court approved the trustee’s settlement under which these claims were allowed for

$1.5 billion (subject to specified adjustments) and will be paid pro rata with other unsecured

claims. See In re ITT Educational Services, Inc., No. 16-07207, Final Order Granting Trustee’s

Motion for Authority To Enter Into Settlement Of Student Class Action, ECF No. 3079 (Bankr.

S.D. Ind. Nov. 30, 2018).

       In short, the Receivership Order should be vacated because bankruptcy provides a

method superior to receivership for addressing debtors’ and creditors’ rights, especially in

liquidation.




                                                 14
   Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 15 of 16. PageID #: 3388



                                       CONCLUSION

       For the foregoing reasons, the United States respectfully submits that the Receivership

Order should be vacated.

March 11, 2019
                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 JUSTIN E. HERDMAN
                                                 United States Attorney

                                                 SUZANA K. KOCH
                                                 Assistant United States Attorney

                                                 /s/ Jonathan E. Jacobson
                                                 RUTH A. HARVEY
                                                 LLOYD H. RANDOLPH
                                                 JONATHAN E. JACOBSON
                                                 Ill. Bar. No. 6317721
                                                 Attorneys
                                                 United States Department of Justice
                                                 P.O. Box 875, Ben Franklin Station
                                                 Washington, D.C. 20044-0875
                                                 Phone: (202) 353-7971
                                                 Email: jonathan.e.jacobson@usdoj.gov

                                                 Attorneys for the United States




                                               15
   Case: 1:19-cv-00145-DAP Doc #: 136 Filed: 03/11/19 16 of 16. PageID #: 3389



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 11, 2019, I electronically filed the foregoing

UNITED STATES’ STATEMENT OF INTEREST CONCERNING ORDER TO SHOW

CAUSE WHY RECEIVERSHIP SHOULD NOT BE VACATED with the Clerk of the Court by

using the CM/ECF system, which will send a notice of electronic filing to all CM/ECF

participants.


                                                  /s/ Jonathan E. Jacobson
                                                  Trial Attorney
                                                  U.S. Department of Justice




                                             16
